As filed with the Securities and Exchange Commission on January 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 28, 2014 Date of reporting period:November 30, 2013 Item 1. Schedules of Investments. Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Investments November 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 70.2% Consumer Discretionary - 14.2% Advance Auto Parts, Inc. * $ Ascent Capital Group, Inc. ^ BJ's Restaurants, Inc. ^* Black Diamond, Inc. ^* Cato Corp. CEC Entertainment, Inc. ^* Chico's FAS, Inc. * Chuy's Holdings, Inc. ^ Columbia Sportswear Co. * Cooper Tire & Rubber Co. Deckers Outdoor Corp. ^ DIRECTV ^* Discovery Communications, Inc. ^ Family Dollar Stores, Inc. * Famous Dave's of America, Inc. ^* Francesca's Holdings Corp. ^* Gentex Corp. * Hasbro, Inc. * HomeAway, Inc. ^ ITT Educational Services, Inc. ^* Las Vegas Sands Corp. * Lear Corp. * LKQ Corp. ^* Murphy USA, Inc. ^* National CineMedia, Inc. * Pacific Sunwear of California, Inc. ^ Radioshack Corp. RetailMeNot, Inc. ^ Ruby Tuesday, Inc. ^* Scientific Games Corp. ^* Shutterfly, Inc. ^ Sonic Corp. ^* Starz ^* Stein Mart, Inc. * Target Corp. * Twenty First Century Fox, Inc. Under Armour, Inc. ^* Xueda Education Group - ADR †* Consumer Staples - 2.2% Archer Daniels Midland Co. * CVS Caremark Corp. * Diamond Foods, Inc. ^ Herbalife Ltd. † Omega Protein Corp. ^* Orchids Paper Products Co. The Fresh Market, Inc. ^* Energy - 3.1% Berry Pete Co. * ConocoPhillips * Core Laboratories NV †* Dril-Quip, Inc. ^* Equal Energy Ltd. † Exterran Holdings, Inc. ^* Geospace Technologies Corp. ^ Northern Oil and Gas, Inc. ^ Occidental Petroleum Corp. * TransGlobe Energy Corp. ^†* Whiting Petroleum Corp. ^* World Fuel Services Corp. * Financials - 8.5% Affiliated Managers Group, Inc. ^* Allied World Assurance Co. Holdings, AG †* AmTrust Financial Services, Inc. * Axis Capital Holdings Ltd. †* Berkshire Hathaway, Inc. - Class B ^* BofI Holding, Inc. ^* CNO Financial Group, Inc. * Discover Financial Services * Everest Re Group Ltd. †* Firstbank Corp. * First Merchants Corp. FirstService Corp. ^†* FXCM, Inc. * Greenlight Capital Re Ltd. ^†* HCI Group, Inc. * Lincoln National Corp. MetroCorp Bancshares, Inc. * MutualFirst Financial, Inc. * Nelnet, Inc. * Oak Ridge Financial Services, Inc. ^* Parke Bancorp, Inc. ^* Portfolio Recovery Associates, Inc. ^* Regional Management Corp. ^ RenaissanceRe Holdings Ltd. †* Shore Bancshares, Inc. ^* Signature Bank ^* Summit Financial Group, Inc. ^* Third Point Reinsurance Ltd. ^† Virtus Investment Partners, Inc. ^* VSB Bancorp, Inc. * Health Care - 6.2% ABIOMED, Inc. ^* Affymetrix, Inc. ^* Alere, Inc. ^* Align Technology, Inc. ^* BioMarin Pharmaceutical, Inc. ^* Celgene Corp. ^* Endo Health Solutions, Inc. ^* ExamWorks Group, Inc. ^ Illumina, Inc. ^ Insulet Corp. ^ Isis Pharmaceuticals, Inc. ^ Masimo Corp. ^* McKesson Corp. Natus Medical, Inc. ^ Nymox Pharmaceutical Corp. ^† Onconova Therapeutics, Inc. ^ PDL BioPharma, Inc. Puma Biotechnology, Inc. ^ Shire PLC - ADR †* Industrials - 12.8% 51job, Inc. - ADR ^† ABM Industries, Inc. * Advisory Board Co. ^* AerCap Holdings NV ^†* Aerovironment, Inc. ^ Alamo Group, Inc. * Alliant Techsystems, Inc. * ARC Document Solutions, Inc. ^* Barrett Business Services, Inc. * Blount International, Inc. ^* Delta Air Lines, Inc. ^* DXP Enterprises, Inc. ^* Echo Global Logistics, Inc. ^* Elbit Systems Ltd. †* Enphase Energy, Inc. ^ ESCO Technologies, Inc. * Flowserve Corp. Generac Holdings, Inc. * Graco, Inc. * H & E Equipment Services, Inc. ^* Huron Consulting Group, Inc. ^* IHS, Inc. ^* Korn Ferry International ^* Manpower, Inc. * Masco Corp. MasTec, Inc. ^* NN, Inc. Northrop Grumman Corp. * Owens Corning, Inc. ^* PGT, Inc. ^* Rexnord Corp. ^ Smith (A.O.) Corp. * SolarCity Corp. ^ Spirit Aerosystems Holdings, Inc. ^ Spirit Airlines, Inc. ^ Stantec, Inc. ^† Star Bulk Carriers Corp. ^†* The Brink's Co. The Middleby Corp. ^* TransDigm Group, Inc. * Trinity Industries, Inc. * US Airways Group, Inc. ^ WageWorks, Inc. ^ Waste Connections, Inc. ^* Wesco Aircraft Holdings, Inc. ^ Xylem, Inc. * Information Technology - 21.3% Advent Software, Inc. * Alliance Data Systems Corp. ^* Ambarella, Inc. ^† ANSYS, Inc. ^* Apple, Inc. Arrow Electronics, Inc. ^* Baidu, Inc. - ADR ^† Brightcove, Inc. ^* Brocade Communications Systems, Inc. ^* Cardtronics, Inc. ^* China Mobile Games & Entertainment Group - ADR † Cognex Corp. Concur Technologies, Inc. ^* Envestnet, Inc. ^* Euronet Worldwide, Inc. ^* Fabrinet ^†* Facebook, Inc. ^ FARO Technologies, Inc. ^* First Solar, Inc. ^ Fleetmatics Group PLC ^† Gartner, Inc. ^ Google, Inc. ^ Hittite Microwave Corp. ^* Hollysys Automation Technologies Ltd. ^† Informatica Corp. ^* InterDigital, Inc. ^* International Rectifier Corp. ^* InvenSense, Inc. ^ IPG Photonics Corp. * LG Display Co. Ltd. - ADR † Liquidity Services, Inc. ^* National Instruments Corp. * NCR Corp. ^* Newport Corp. ^ Orbotech Ltd. ^† OSI Systems, Inc. ^ Pandora Media, Inc. ^ PC Connection, Inc. ^ Plantronics, Inc. Polycom, Inc. ^* RealPage, Inc. ^* Responsys, Inc. ^ Rovi Corp. ^* Rudolph Technologies, Inc. ^ SanDisk Corp. ^* ServiceSource International, Inc. ^* Solera Holdings, Inc. * SPS Commerce, Inc. ^ Stamps.com, Inc. ^ Stratasys Ltd. ^† Supertex, Inc. Tableau Software, Inc. ^ Taiwan Semiconductor - ADR † The Ultimate Software Group, Inc. ^* TiVo, Inc. ^* VeriFone Systems, Inc. ^* WebMD Health Corp. ^ XO Group, Inc. ^* Materials - 1.1% Avery Dennison Corp. * Domtar Corp. * Methanex Corp. †* Monsanto Co. Packaging Corporation of America Schulman (A.), Inc. * Telecommunication Services - 0.3% Inteliquent, Inc. * nTelos Holdings Corp. * Utilities - 0.5% ITC Holdings Corp. * TOTAL COMMON STOCKS (Cost $75,924,965) EXCHANGE-TRADED FUNDS - 0.5% Market Vectors Gold Miners ProShares VIX Short-Term Futures ^* TOTAL EXCHANGE-TRADED FUNDS (Cost $1,019,311) PURCHASED OPTIONS - 2.7% Contracts Call Options - 2.6% American Eagle Outfitters Expiration: May 2014, Exercise Price: $12.00 Apple, Inc. Expiration: January 2014, Exercise Price: $475.00 Chipotle Mexican Grill, Inc. Expiration: December 2013, Exercise Price: $540.00 10 Diamond Foods, Inc. Expiration: January 2014, Exercise Price: $22.00 Gamestop, Inc. Expiration: January 2014, Exercise Price: $55.00 General Motors Corp. Expiration: January 2014, Exercise Price: $33.00 Expiration: January 2015, Exercise Price: $30.00 Liquidity Services, Inc. Expiration: March 2014, Exercise Price: $30.00 74 Radioshack Corp. Expiration: April 2014, Exercise Price: $3.00 Expiration: April 2014, Exercise Price: $4.00 Safeway, Inc. Expiration: December 2013, Exercise Price: $27.00 Expiration: January 2014, Exercise Price: $24.00 Expiration: January 2014, Exercise Price: $26.00 Sears, Roebuck & Co. Expiration: January 2014, Exercise Price: $62.92 Select Comfort Corp. Expiration: December 2013, Exercise Price: $25.00 Tile Shop Holdings, Inc. Expiration: February 2014, Exercise Price: $12.50 Verifone Holdings, Inc. Expiration: January 2014, Exercise Price: $30.00 37 Expiration: January 2014, Exercise Price: $35.00 Expiration: January 2015, Exercise Price: $32.00 32 Vertex Pharmaceuticals, Inc. Expiration: January 2014, Exercise Price: $60.00 35 Expiration: January 2014, Exercise Price: $80.00 6 Total Call Options Put Options - 0.1% S&P 500 Index Expiration: December 2013, Exercise Price: $1,625.00 90 Expiration: December 2013, Exercise Price: $1,650.00 Tesla Motors, Inc. Expiration: January 2014, Exercise Price: $40.00 24 Total Put Options TOTAL PURCHASED OPTIONS (Cost $4,487,675) SHORT-TERM INVESTMENTS - 38.6% MONEY MARKET FUNDS - 38.6% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01% + TOTAL SHORT-TERM INVESTMENTS (Cost $55,695,891) TOTAL INVESTMENTS (Cost $137,127,842) - 112.0% Liabilities in Excess of Other Assets - (12.0)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR -American Depositary Receipt ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of November 30, 2013. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Securities Sold Short November 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 28.4% Consumer Discretionary - 6.6% Aeropostale, Inc. $ Ambow Education Holding Ltd. - ADR †~ Bassett Furniture Industries, Inc. Big Lots, Inc. Blue Nile, Inc. Brunswick Corp. Buckle, Inc. Cache, Inc. Carnival Corp. Carrols Restaurant Group, Inc. Chipotle Mexican Grill, Inc. Christopher & Banks Corp. Conn's, Inc. Family Dollar Stores, Inc. Francesca's Holdings Corp. Fred's, Inc. Fuel Systems Solutions, Inc. Ignite Restaurant Group, Inc. iRobot Corp. Leapfrog Enterprises, Inc. MakeMyTrip Ltd. † Panera Bread Co. ReachLocal, Inc. Select Comfort Corp. Tesla Motors, Inc. Valassis Communications, Inc. Vitamin Shoppe, Inc. Yum Brands, Inc. Zagg, Inc. Consumer Staples - 1.3% Boulder Brands, Inc. Central Garden & Pet Co. Green Mountain Coffee Roasters, Inc. USANA Health Sciences, Inc. Energy - 1.1% Amyris, Inc. Clean Energy Fuels Corp. Consol Energy, Inc. Forest Oil Corp. Green Plains Renewable Energy, Inc. Ion Geophysical Corp. Kior, Inc. Nuverra Environmental Solutions, Inc. PDC Energy, Inc. Renewable Energy Group, Inc. Solazyme, Inc. Southwestern Energy Co. Willbros Group, Inc. Financials - 1.7% Calamos Asset Management, Inc. FXCM, Inc. GFI Group, Inc. Greenhill & Co., Inc. Hallmark Financial Services, Inc. Howard Hughes Corp. ICG Group, Inc. National Interstate Corp. Protective Life Corp. Radian Group, Inc. Stewart Information Services Corp. ViewPoint Financial Group, Inc. Health Care - 3.0% Abaxis, Inc. Achillion Pharmaceuticals, Inc. AdCare Health Systems, Inc. Agenus, Inc. Allscripts Healthcare Solutions, Inc. Arena Pharmaceuticals, Inc. Atossa Genetics, Inc. BioMarin Pharmaceutical, Inc. Bioscrip, Inc. Cepheid, Inc. Dentsply International, Inc. Genmark Diagnostics, Inc. Hologic, Inc. Idenix Pharmaceuticals, Inc. Kalobios Pharmaceuticals, Inc. Luminex Corp. MannKind Corp. Mindray Medical International Ltd. - ADR † Organovo Holdings, Inc. Questcor Pharmaceuticals, Inc. Quidel Corp. RTI Surgical, Inc. Universal American Corp. Vertex Pharmaceuticals, Inc. Vivus, Inc. Volcano Corp. Xoma Corp. Industrials - 4.0% Acacia Research Corp. Astec Industries, Inc. Beacon Roofing Supply, Inc. Brady Corp. Capstone Turbine Corp. China Ming Yang Wind Power Group Ltd. - ADR † C. H. Robinson Worldwide, Inc. Enphase Energy, Inc. ExOne Co. Fastenal Co. FuelCell Energy, Inc. Fuel Tech, Inc. Granite Construction, Inc. Healthcare Services Group, Inc. Hub Group, Inc. KEYW Holding Corp. Meritor, Inc. Mistras Group, Inc. PMFG, Inc. Revolution Lighting Technologies, Inc. SolarCity Corp. Stanley Black & Decker, Inc. Sterling Construction Co., Inc. TAL International Group, Inc. Tennant Co. Thermon Group Holdings, Inc. Timken Co. WESCO International, Inc. Woodward, Inc. Information Technology - 9.4% Allot Communications Ltd. † Angie's List, Inc. AU Optronics Corp. - ADR † Ceva, Inc. Control4 Corp. Cray, Inc. Cypress Semiconductor Corp. Datalink Corp. DragonWave, Inc. † DTS, Inc. Entropic Communications, Inc. EZchip Semiconductor Ltd. † First Solar, Inc. FormFactor, Inc. Fusion-io, Inc. GT Advanced Technologies, Inc. Guidance Software, Inc. Guidewire Software, Inc. I.D. Systems, Inc. Intermolecular, Inc. InterXion Holding NV † Intevac, Inc. j2 Global, Inc. Jive Software, Inc. KongZhong Corp. - ADR † Lexmark International, Inc. Microsemi Corp. Millennial Media, Inc. NetGear, Inc. NetSuite, Inc. Nuance Communications, Inc. NVE Corp. Oclaro, Inc. Open Text Corp. † Parkervision, Inc. Peregrine Semiconductor Corp. Polycom, Inc. Quicklogic Corp. RealD, Inc. Renren, Inc. - ADR † Riverbed Technology, Inc. Rosetta Stone, Inc. Rubicon Technology, Inc. Seagate Technology PLC † Shanda Games Ltd.- ADR † Sigma Designs, Inc. Silver Spring Networks, Inc. Spark Networks, Inc. Support.com, Inc. Tangoe, Inc. Tremor Video, Inc. Twitter, Inc. Ubiquiti Networks, Inc. Ultratech, Inc. UniPixel, Inc. United Microelectronics Corp. - ADR † VeriFone Systems, Inc. VistaPrint NV † Web.com Group, Inc. Yume, Inc. Zynga, Inc. Materials - 1.1% Agrium, Inc. † BioAmber, Inc. Century Aluminum Co. Compass Minerals International, Inc. FutureFuel Corp. LSB Industries, Inc. Molycorp, Inc. Nucor Corp. Sherwin-Williams Co. Silvercorp Metals, Inc. † Synalloy Corp. Tanzanian Royalty Exploration Corp. † Wausau Paper Corp. Utilities - 0.2% Cadiz, Inc. Calpine Corp. FirstEnergy Corp. TOTAL COMMON STOCKS (Proceeds $38,805,929) EXCHANGE-TRADED FUNDS - 1.9% Direxion Daily Small Cap Bear 3X Shares Direxion Daily Small Cap Bull 3X Shares iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund VelocityShares Daily Inverse VIX Short Term † TOTAL EXCHANGE-TRADED FUNDS (Proceeds $2,250,744) REITS - 0.1% CoreSite Realty Corp. TOTAL REITS (Proceeds $188,464) WARRANTS - 0.0% Magnum Hunter Corp. ~ 0 TOTAL WARRANTS (Proceeds $0) 0 TOTAL SECURITIES SOLD SHORT (Proceeds $41,245,137) - 30.4% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. ~ Illiquid security; a security may be considered illiquid if it lacks a readily available market.As of November 30, 2013, the value of these securities was $0.00 or 0.00% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Options Written November 30, 2013 (Unaudited) Contracts Value CALL OPTIONS Apple, Inc. Expiration: January 2014, Exercise Price: $550.00 $ Total Call Options PUT OPTIONS S&P 500 Index Expiration: December 2013, Exercise Price: $1,450.00 50 Expiration: December 2013, Exercise Price: $1,500.00 Expiration: December 2013, Exercise Price: $1,525.00 90 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $1,068,756) $ Orinda SkyView Macro Opportunities Fund Schedule of Investments November 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 62.6% Consumer Discretionary - 8.6% Amazon.com, Inc. ^ $ Bed Bath & Beyond, Inc. ^ Comcast Corp. * D. R. Horton, Inc. * Ford Motor Co. ^* Intercontinental Hotels Group PLC - ADR † J.C. Penney, Inc. ^ Lennar Corp. * Macy's, Inc. * Meritage Homes Corp. ^* Priceline.com, Inc. ^ 75 PulteGroup, Inc. Standard Pacific Corp. ^* Starbucks Corp. The Home Depot, Inc. The Ryland Group, Inc. * Time Warner Cable, Inc. Toyota Motor Corp. - ADR † Twenty First Century Fox, Inc. Consumer Staples - 1.7% British American Tobacco PLC - ADR † Coca-Cola Co. Energy - 7.7% Continental Resources, Inc. ^ EOG Resources, Inc. Exxon Mobil Corp. GasLog Ltd. † Golar LNG Ltd. †* Helmerich & Payne, Inc. * Kinder Morgan, Inc. * Marathon Petroleum Corp. * PBF Energy, Inc. * Peabody Energy Corp. Phillips 66 * Pioneer Natural Resources Co. Rentech, Inc. * Spectra Energy Corp. * TransCanada Corp. †* Valero Energy Corp. * Western Refining, Inc. ^* Williams Companies, Inc. * Financials - 5.7% American Express Co. American International Group, Inc. ^ Capitol Federal Financial, Inc. Discover Financial Services * Fifth Third Bancorp * Harris & Harris Group, Inc. ^* Howard Hughes Corp. ^ JPMorgan Chase & Co. KKR & Co. LP Medley Capital Corp. * PNC Financial Services Group, Inc. * Health Care - 6.4% Alnylam Pharmaceuticals, Inc. ^* Arrowhead Research Corp. ^ Biogen Idec, Inc. ^* Bristol-Myers Squibb Co. Compugen Ltd. ^†* Isis Pharmaceuticals, Inc. ^* Johnson & Johnson Pfizer, Inc. Regulus Therapeutics, Inc. ^* Tekmira Pharmaceuticals Corp. ^†* WellPoint, Inc. ^ Industrials - 7.3% Babcock & Wilcox Co. * Chart Industries, Inc. ^* Chicago Bridge & Iron Co. NV † Delta Air Lines, Inc. ^ Emerson Electric Co. Expeditors International of Washington, Inc. JetBlue Airways Corp. ^ Macquarie Infrastructure Co., LLC Precision Castparts Corp. Rockwell Automation, Inc. * Spirit Airlines, Inc. ^ Trinity Industries, Inc. * United Parcel Service, Inc. US Airways Group, Inc. ^ Wabtec Corp. * Information Technology - 12.2% Alcatel-Lucent - ADR ^† Apple, Inc. Cisco Systems, Inc. Facebook, Inc. ^* FEI Co. * Google, Inc. ^* International Business Machines Corp. LinkedIn Corp. ^ Qualcomm, Inc. * Salesforce.com, Inc. ^ Synaptics, Inc. ^* Taiwan Semiconductor - ADR †* Yahoo, Inc. ^ Materials - 12.7% Agnico-Eagle Mines Ltd. †* Allied Nevada Gold Corp. ^* AuRico Gold, Inc. †* Barrick Gold Corp. † Celanese Corp. * Eldorado Gold Corp. †* Endeavour Silver Corp. ^†* First Majestic Silver Corp. ^†* Franco-Nevada Corp. †* Freeport-McMoRan Copper & Gold, Inc. ^ Goldcorp, Inc. †* Hecla Mining Co. New Gold, Inc. ^†* Newmont Mining Corp. * Royal Gold, Inc. * Rubicon Minerals Corp. ^† Sigma Aldrich Corp. Silver Wheaton Corp. †* Stillwater Mining Co. ^* Taseko Mines Ltd. ^† The Mosaic Co. Yamana Gold, Inc. † Telecommunication Services - 0.3% China Mobile Limited - ADR † SBA Communications Corp. ^ T-Mobile US, Inc. ^ TOTAL COMMON STOCKS (Cost $22,222,814) REITS - 1.1% iStar Financial, Inc. ^ Plum Creek Timber Co., Inc. * Weyerhaeuser Co. * TOTAL REITS (Cost $397,839) Principal Amount CORPORATE BONDS - 1.3% Harrah's Operating Company, Inc., 5.375%, 12/15/2013 Taseko Mines Ltd., 7.750%, 04/15/2019 † TOTAL CORPORATE BONDS (Cost $490,666) EXCHANGE-TRADED FUNDS - 8.3% GreenHaven Continuous Commodity Index Fund ^* iShares Barclays MBS Bond Fund * iShares Floating Rate Note Fund * iShares iBoxx $ Investment Grade Corp. Bond Fund * iShares MSCI Emerging Markets Index Fund PIMCO Total Return ETF * PowerShares Emerging Markets Sovereign Debt Portfolio * PowerShares S&P 500 BuyWrite Portfolio * PowerShares S&P 500 Low Volatility * PowerShares Senior Loan * ProShares UltraShort S&P 500 ^ SPDR DB International Government Inflation-Protected Bond * Sprott Physical Gold Trust Unit ^†* Sprott Physical Platinum & Palladium Trust ^†* Sprott Physical Silver Trust ^†* United States Natural Gas Fund LP ^ WisdomTree Japan Hedged Equity Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $3,344,903) CLOSED-END MUTUAL FUNDS - 3.8% Ares Capital Corp. Central Fund of Canada Ltd. †* PennantPark Investment Corp. * TOTAL CLOSED-END MUTUAL FUNDS (Cost $1,506,194) PURCHASED OPTIONS - 0.1% Contracts Call Options - 0.0% LinkedIn Corp. Expiration: January 2014, Exercise Price: $245.00 4 Total Call Options Put Options - 0.1% Hewlett-Packard Co. Expiration: January 2014, Exercise Price: $15.00 S&P 500 Index Expiration: December 2013, Exercise Price: $1,625.00 35 Expiration: December 2013, Exercise Price: $1,650.00 75 Total Put Options TOTAL PURCHASED OPTIONS (Cost $835,846) SHORT-TERM INVESTMENTS - 24.4% MONEY MARKET FUNDS - 24.4% Fidelity Institutional Government Portfolio - Class I, 0.01% + TOTAL SHORT-TERM INVESTMENTS (Cost $9,155,094) TOTAL INVESTMENTS (Cost $37,953,356) - 101.6% Liabilities in Excess of Other Assets - (1.6)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR -American Depositary Receipt ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of November 30, 2013. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Macro Opportunities Fund Schedule of Securities Sold Short November 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 5.2% Financials - 1.0% China Life Insurance Co. Ltd. - ADR † $ WestPac Banking Corp. - ADR † Health Care - 1.0% Questcor Pharmaceuticals, Inc. Industrials - 1.0% Caterpillar, Inc. Joy Global, Inc. Information Technology - 0.1% International Business Machines Corp. Materials - 1.4% BHP Billiton Ltd. - ADR † Rio Tinto PLC - ADR † Southern Copper Corp. Teck Resources Ltd. † Telecommunication Services - 0.7% Crown Castle International Corp. TOTAL COMMON STOCKS (Proceeds $1,926,143) EXCHANGE-TRADED FUNDS - 7.1% iPath Goldman Sachs Crude † iShares FTSE China 25 Index iShares MSCI Australia Index iShares MSCI Brazil iShares MSCI Chile Capped ETF TOTAL EXCHANGE-TRADED FUNDS (Proceeds $2,657,253) REITS - 1.0% American Tower Corp. TOTAL REITS (Proceeds $332,189) U.S. GOVERNMENT NOTE/BOND - 3.1% United States Treasury Bonds TOTAL U.S. GOVERNMENT NOTE/BOND (Proceeds $1,318,657) TOTAL SECURITIES SOLD SHORT (Proceeds $6,234,242) - 16.4% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Macro Opportunities Fund Schedule of Options Written November 30, 2013 (Unaudited) Contracts Value CALL OPTIONS Bristol-Myers Squibb Co. Expiration: December 2013, Exercise Price: $54.00 16 $ 48 Yahoo, Inc. Expiration: December 2013, Exercise Price: $37.00 24 Total Call Options PUT OPTIONS Starbucks Corp. Expiration: December 2013, Exercise Price: $77.50 8 S&P 500 Index Expiration: December 2013, Exercise Price: $1,450.00 15 Expiration: December 2013, Exercise Price: $1,500.00 65 Expiration: December 2013, Exercise Price: $1,525.00 35 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $347,256) $ Orinda SkyView Macro Opportunities Fund Schedule of Open Futures Contracts November 30, 2013 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) Long Contracts Bank Acceptance Futures 6 $ March 2014 $ BP Currency Futures 2 December 2013 Euro-Bobl Futures 4 December 2013 Euro-Bund Futures 2 December 2013 Euro Fx Currency Futures 1 December 2013 ) Euro-Schatz Futures 26 December 2013 Euro Stoxx 50 1 December 2013 Mexican Peso Futures 1 December 2013 ) MSCI Taiwan Index 1 December 2013 Nikkei 225 (SGX) 1 December 2013 SPI 200 Futures 1 December 2013 Swiss Franc Currency Futures 1 December 2013 S&P 500 E-Mini Futures 1 December 2013 90-Day Bank Bill Futures 4 December 2013 80 90-Day Bank Bill Futures 3 March 2014 90-Day Bank Bill Futures 4 June 2014 90-Day Euro Dollar Futures 13 December 2014 90-Day Sterling Futures 5 December 2013 ) 90-Day Sterling Futures 16 March 2014 3-Month Euro Euribor Futures 9 March 2014 ) 3-Month Euro Swiss Franc (Euroswiss) Interest Rate Futures 6 March 2014 2-Year U.S. Treasury Note Futures 21 March 2014 5-Year U.S. Treasury Note Futures 6 March 2014 ) Total Long Contracts $ Short Contracts Australian Dollar Currency Futures (7 ) $ ) December 2013 $ Australian 10-Year Bond Futures (1 ) ) December 2013 ) Australian 3-Year Bond Futures (1 ) ) December 2013 BP Currency Futures (9 ) ) December 2013 ) Canadian Dollar Currency Futures (6 ) ) December 2013 Copper Futures (3 ) ) March 2014 Euro Fx Currency Futures (4 ) ) December 2013 ) Japanese Yen Currency Futures (7 ) ) December 2013 Japanese Yen Currency Futures (3 ) ) March 2014 Long Gilt Futures (3 ) ) March 2014 ) 90-Day Euro Dollar Futures (1 ) ) September 2015 ) 90-Day Euro Dollar Futures (1 ) ) December 2015 ) 90-Day Euro Dollar Futures (1 ) ) March 2016 ) 90-Day Euro Dollar Futures (1 ) ) June 2016 ) 90-Day Euro Dollar Futures (1 ) ) September 2016 ) 90-Day Euro Dollar Futures (1 ) ) December 2016 ) 90-Day Euro Dollar Futures (1 ) ) March 2017 ) 90-Day Euro Dollar Futures (1 ) ) June 2017 ) 10-Year U.S. Treasury Note Futures (4 ) ) March 2014 30-Year U.S. Treasury Bond Futures (3 ) ) March 2014 Total Short Contracts $ As of November 30, 2013, initial margin deposits of $169,286 have been pledged in connection with futures contracts. Orinda Income Opportunities Fund Schedule of Investments November 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 0.9% Financials - 0.9% KKR Financial Holdings LLC $ TOTAL COMMON STOCKS (Cost $443,324) REITS - 21.1% Anworth Mortgage Asset Corp. Apollo Commercial Real Estate Finance, Inc. Arbor Realty Trust, Inc. Ashford Hospitality Trust, Inc. CBL & Associates Properties, Inc. Commonwealth REIT Cousins Properties, Inc. DDR Corp. Duke Realty Corp. EPR Properties FelCor Lodging Trust, Inc. First Potomac Realty Trust Glimcher Realty Trust Independence Realty Trust, Inc. iStar Financial, Inc. Monmouth Real Estate Investment Corp. Northstar Realty Finance Corp. Preferred Apartment Communities, Inc. PS Business Parks, Inc. RAIT Financial Trust Resource Capital Corp. Sabra Health Care REIT, Inc. Whitestone REIT Winthrop Realty Trust TOTAL REITS (Cost $10,318,621) CONVERTIBLE PREFERRED STOCKS - 0.3% Pebblebrook Hotel Trust Sunstone Hotel Investors, Inc. Taubman Centers, Inc. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $163,055) PREFERRED STOCKS - 45.2% Alexandria Real Estate Equities, Inc. Annaly Capital Management, Inc. Apollo Commercial Real Estate Finance, Inc. Arbor Realty Trust, Inc. Brandywine Realty Trust Campus Crest Communities, Inc. CBL & Associates Properties, Inc. Cedar Realty Trust, Inc. Chesapeake Lodging Trust Colony Financial, Inc. Corporate Office Properties Trust CubeSmart DDR Corp. Excel Trust, Inc. Felcor Lodging Trust, Inc. General Growth Properties, Inc. Glimcher Realty Trust Goldman Sachs Group, Inc. Hersha Hospitality Trust Hospitality Properties Trust Hudson Pacific Properties, Inc. Inland Real Estate Corp. Investors Real Estate Trust Kennedy-Wilson Holdings, Inc. Kilroy Realty Corp. Kite Realty Group Trust LaSalle Hotel Properties MFA Financial, Inc. M/I Homes, Inc. National Retail Properties, Inc. Northstar Realty Finance Corp. Pebblebrook Hotel Trust Pennsylvania Real Estate Investment Trust Regency Centers Corp. Retail Properties of America, Inc. Saul Centers, Inc. SL Green Realty Corp. STAG Industrial, Inc. Summit Hotel Properties Sun Communities, Inc. Taubman Centers, Inc. Terreno Realty Corp. Urstadt Biddle Properties, Inc. Winthrop Realty Trust TOTAL PREFERRED STOCKS (Cost $22,133,783) EXCHANGE-TRADED FUNDS - 3.1% Direxion Daily 20+ Year Treasury Bear 3x Shares ^ ProShares UltraShort Real Estate TOTAL EXCHANGE-TRADED FUNDS (Cost $1,512,205) SHORT-TERM INVESTMENTS - 29.7% MONEY MARKET FUNDS - 29.7% Fidelity Institutional Money Market Portfolio - Class I, 0.05% + TOTAL SHORT-TERM INVESTMENTS (Cost $14,482,319) TOTAL INVESTMENTS (Cost $49,053,307) - 100.3% Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of November 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Federal Income Tax Information The cost basis of investments for federal income tax purposes at November 30, 2013 was as follows: Orinda SV Orinda SV Orinda Hedged Equity* Macro Opps* Income Opps^ Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ ) * The above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. ^ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments.Please refer to the Notes to Financial Statements section in the Fund’s upcoming annual report for federal tax information. Summary of Fair Value Measurements at November 30, 2013 (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period, and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds' own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds' major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign-issued common stocks, exchange-traded funds,closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. Exchange-Traded Notes – Investments in exchange-traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds' administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board of Trustees. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Hedged Equity Fund's securities as of November 30, 2013. Orinda SkyView Multi-Manager Hedged Equity Fund Level 1 Level 2 Level 3 Total Common Stock Consumer Discretionary $ $
